DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-11 of copending Application No. 17/600,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and reference claims are directed to the same subject matter, namely: a sintered body of yttrium oxide comprising a plurality of open pores having an average pore center distance of 50 m or more, a positive deviation from normal Gaussian distribution, an average pore diameter of 2.5 m or less, a coefficient of diameter variation of open pores  being 0.7 or less, an area ratio of open pores being 0.10% or less, and the sintered body is used as a component in a plasma processing device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAGASAKA et al. (US 2007/0066478).
	Claims 1-6:  Nagasaka teaches a yttria sintered body that is used as a component member of a plasma processing apparatus (Nagasaka, para. 0016) comprising 99% or more of yttria and having open pores of an area ratio of 0.10% or less (Nagasaka, para. 0062 and 00777, Table 1, Example 1-1; Table 2, Examples 1-7 to 1-9.  Because the area ratio of open pores is 0.06, it indicates the open pores are few and far in between; in other words, the L1 distance is necessarily at least 50 m, the deviation from normal distribution (i.e. kurtosis) is 0 or over, the particle size of the open pores is less than 2.5 m, and the coefficient of variation in diameter of open pores is 0.7 or lower.  
	Claim 7:  Nagasaka does not report the crystal grain size of the yttria in the sintered body; however, the sintering conditions comprise sintering temperature of 1800oC and pressure of 1,500kg/cm2 (Nagasaka, para. 0063) necessarily result in a mean crystal size of between 3-8 m.  Support for this conclusion can be found in Kim et al (“Fabrication and plasma resistance of Y2O3 ceramics”, Ceramics International 41 (2015) 12757–1276212758).  There, Kim shows sintering yttria at 1650oC and 1,500 kfg/cm2 pressure results in sintered yttria with crystal size of between 3.3 to 5.5 m (Kim, page 12760, Table 4).  As Nagasaka states that the higher sintering temperature would result in larger crystal size (Nagasaka, para. 0058), thus at 1800oC sintering temperature (Nagasaka, Example 1, para. 0063) which is slightly higher than 1650oC of Kim’s sintering method, and thus the crystal size is expected to be slightly higher than the 3.3-5.5 m reported in Kim; in other words, the crystal size is expected to be within the claimed range of 3-8 m. 
	Claim 8:  Nagasaka teaches a plasma processing apparatus comprising the sintered body above and a plasma generator, i.e. production yield facility (Nagasaka, para. 0016, 0026, 0056 and 0085).  

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 17, 2022